939 So. 2d 1196 (2006)
Anthony KING, Appellant,
v.
STATE of Florida, Appellee.
Nos. 2D05-3636, 2D05-3639.
District Court of Appeal of Florida, Second District.
October 25, 2006.
James Marion Moorman, Public Defender, and John C. Fisher, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Susan M. Shanahan, Assistant Attorney General, Tampa, for Appellee.
SILBERMAN, Judge.
Anthony King challenges the denial of his motions to withdraw plea after sentencing for petit theft (case number 04-CF-22722) and driving while license revoked (habitual offender) (case number 04-CF-22907). Pursuant to Florida Rule of Criminal Procedure 3.170(l ), King filed a pro se motion to withdraw his plea in each case. A rule 3.170(l) motion to withdraw plea filed by a criminal defendant who is represented by counsel is a nullity, unless the defendant makes an unequivocal request to discharge counsel. Johnson v. State, 932 So. 2d 1169, 1170 (Fla. 2d DCA 2006); Grainger v. State, 906 So. 2d 380, 382 (Fla. 2d DCA 2005); Mourra v. State, 884 So. 2d 316, 321 (Fla. 2d DCA 2004). King made no request to discharge his counsel, and nothing in the record reflects that counsel had been discharged. Thus, the trial court should have treated each motion as a nullity and stricken the motions. Therefore, we reverse the denial of the motions to withdraw plea and remand for the trial court to strike the pro se motions. See Johnson, 932 So.2d at 1170; Grainger, 906 So.2d at 383.
Reversed and remanded with directions.
KELLY and WALLACE, JJ., Concur.